          Case 1:19-cr-10357-RGS Document 66 Filed 09/29/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

        v.                                             CRIMINAL No. 19 CR-10357-RGS

 DAVID JOHN AKA DAVID JOHN
 FONDOTS,
      Defendant


      DEFENDANT”S ASSENTED TO MOTION TO FILE CERTAIN ATTACHEMNTS
               TO SENTENCING MEMORANDUM UNDER SEAL

       The United States hereby moved, pursuant to Local Rule 7.2, for permission to file

certain attachments to its sentencing memorandum under seal in this matter. Also to have

sealed personal letters from family and friends which may arrive direct to the court not

containing evidence or facts of the case. As grounds for this Motion, the United States submits

that the attachments, including rebuttal witness affidavits, travel itineraries of witnesses,

attendees of board meetings, participants in investor meetings, reports of statements by

witnesses, and tax returns, may reveal confidential information such as the names of victims,

witnesses and family members of the defendant alleged to have been involved in the facts

relating to the crimes in this case, or the details of the defendant’s tax returns. Although we

have not seen the sentencing memorandum to prepare a defense response. David accented to the

USA motion under the mutual understanding that he would be able to upon his selection be able

to seal certain attachments that are submitted in support of the defendant’s sentencing

memorandum.
         Case 1:19-cr-10357-RGS Document 66 Filed 09/29/20 Page 2 of 3



                                          Rule 7.1 Certification

       I have conferred with the United States pursuant to Local Rule 7.1 and he has

assented to this Motion.

                                             Respectfully submitted,



                                             David John

                                    By:      /s/David John
                                             Defendant
                                             978 727 5175
         Case 1:19-cr-10357-RGS Document 66 Filed 09/29/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) .

                                                /s/ David John
                                             David John Fondots
                                             Defendant




Date: September 25, 2020




                                                 2
